 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY W STEWART,                                Case No. 1:19-cv-00731-JDP (HC)
12                       Petitioner,                    ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN CASE TO DISTRICT JUDGE
13            v.
                                                        ORDER VACATING SCHEDULING ORDER
14    J. MACOMBER,
                                                        ECF No. 5
15                       Respondent.
                                                        FINDINGS AND RECOMMENDATIONS TO
16                                                      DISMISS PETITION FOR WRIT OF
                                                        HABEAS CORPUS FOR LACK OF
17                                                      JURISDICTION
18                                                      ECF No. 1
19

20          Petitioner Gregory W Stewart, a state prisoner without counsel, seeks a writ of habeas

21   corpus under 28 U.S.C. § 2254. ECF No. 1. We screened the petition and directed a response

22   from the government. ECF No. 5. Petitioner then submitted a large pile of exhibits before the

23   government responded to the petition. The exhibits from petitioner include his submissions in

24   other habeas cases. As it turns out, petitioner has filed numerous other habeas cases over the

25   years, and the court in those cases rejected the same habeas claims petitioner now raises in this

26   case. Because the petition is an unauthorized successive petition, we lack jurisdiction to consider

27   it. We will vacate the order requiring a response to the petition and recommend that the court

28   dismiss the petition.
                                                       1
 1          Due to its volume, the exhibit pile has not been filed on the docket, but it is stored in the

 2   file room of this court’s Fresno Division. The fact that the exhibits have not been docketed does

 3   not preclude us from dismissing the case, because the pertinent opinions in petitioner’s other

 4   cases are available to the public. See Stewart v. Macomber, No. 1:17-cv-1100, ECF No. 7

 5   (E.D. Cal. Sep. 7, 2017) (Grosjean, J.); Stewart v. Macomber, No. 1:12-cv-594, ECF No. 9 (E.D.

 6   Cal. May 4, 2012) (Thurston, J.); Stewart v. Macomber, No. 1:09-cv-2212, ECF No. 10 (E.D.

 7   Cal. Mar. 4, 2010) (Thurston, J.). This court may take judicial notice of its own records in other

 8   cases. See Chavez v. Robinson, 817 F.3d 1162, 1166 (9th Cir. 2016).

 9   I.     Successive Petition
10          A federal court has an independent duty to examine its jurisdiction. See Kwai Fun Wong

11   v. Beebe, 732 F.3d 1030, 1036 (9th Cir. 2013). Discharging that duty requires the court to ensure

12   that an actual controversy exists at every stage of litigation. See Bd. of Trs. of Glazing Health &

13   Welfare Tr. v. Chambers, 903 F.3d 829, 838 (9th Cir. 2018). Here, we lack jurisdiction because

14   petitioner has filed an unauthorized successive petition.

15          A federal court must dismiss a successive petition that raises the same claims as a prior

16   petition. See 28 U.S.C. § 2244(b)(1). The court must also dismiss a successive petition raising a

17   new claim unless the petitioner can show that the claim relies on (1) a new rule of constitutional

18   law that applies retroactively or (2) a new fact not previously discoverable through due diligence.

19   28 U.S.C. § 2244(b)(2)(A)-(B). A court of appeals, not a district court, decides whether a

20   successive petition meets these requirements. Section 2244(b)(3)(A) provides:
21                  Before a second or successive application permitted by this section
                    is filed in the district court, the applicant shall move in the
22                  appropriate court of appeals for an order authorizing the district
                    court to consider the application.
23

24   See also Felker v. Turpin, 518 U.S. 651, 656–57 (1996). Failure to obtain authorization from the

25   appropriate court of appeals is a jurisdictional defect, and the district court presented with an

26   unauthorized successive petition must dismiss it for lack of jurisdiction. See Burton v. Stewart,
27   549 U.S. 147, 157 (2007).

28
                                                        2
 1          Here, petitioner challenges his 1994 conviction from the Merced County Superior Court

 2   for sale of a controlled substance. See generally ECF No. 1. Petitioner has sought federal habeas

 3   relief from this court in the past, challenging the same conviction. See Stewart v. McGrath, Nos.

 4   1:00-cv-5452 (dismissed as untimely), 1:06-cv-1400 (dismissed as successive), 1:09-cv-685

 5   (same), 1:09-cv-2212, 1:10-cv-954 (same), 1:11-814 (same), 1:12-cv-594 (same), 1:14-cv-266

 6   (same), 1:15-cv-51 (same), 1:15-1592 (same), 1:16-cv-948, 1:16-cv-1428 (same), 1:17-cv-415

 7   (same), 1:17-cv-683 (same), 1:17-cv-1100. This court has rejected the identical habeas claims

 8   petitioner raises now. See No. 1:17-cv-1100, ECF No. 7; No. 1:12-cv-594, ECF No. 9; No. 1:09-

 9   cv-2212, ECF No. 10. We lack jurisdiction to consider the petition, so we must dismiss the case.

10   II.    Certificate of Appealability
11          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

12   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

13   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

14   requires a district court to issue or deny a certificate of appealability when entering a final order

15   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

16   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

17   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

18   standard requires the petitioner to show that “jurists of reason could disagree with the district

19   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

20   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; see Slack
21   v. McDaniel, 529 U.S. 473, 484 (2000). The petitioner must show “something more than the

22   absence of frivolity or the existence of mere good faith.” Miller-El, 537 U.S. at 338.

23          Reasonable jurists would not find our decision debatable or conclude that the petition

24   should proceed further. Thus, the court should decline to issue a certificate of appealability.

25   III.   Order
26          The clerk of court is directed to assign this case to a district judge who will review the
27   following findings and recommendations.

28
                                                         3
 1   IV.      Findings and recommendations

 2            We recommend that the petition be dismissed without prejudice and that the court decline

 3   to issue a certificate of appealability. We submit the findings and recommendations to the U.S.

 4   District Court Judge who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule

 5   304 of the Local Rules of Practice for the United States District Court, Eastern District of

 6   California. Within fourteen days of the service of the findings and recommendations, petitioner

 7   may file written objections to the findings and recommendations with the court and serve a copy

 8   on all parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

 9   Recommendations.” The assigned District Judge will then review the findings and

10   recommendations under 28 U.S.C. § 636(b)(1)(C).

11
     IT IS SO ORDERED.
12

13
     Dated:      July 2, 2019
14                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17            No. 202
18

19

20
21

22

23

24

25

26
27

28
                                                       4
